 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL FRIES,                                     1:18-cv-00652-LJO-SKO (PC)

12                       Plaintiff,                      ORDER DENYING PLAINTIFF'S MOTION
                                                         FOR RECONSIDERATION OF ORDER
13           v.                                          DENYING APPOINTMENT OF COUNSEL

14    KERNAN, et al.,                                    (Doc. 15)

15                       Defendants.                     THIRTY (30) DAY DEADLINE

16

17          Plaintiff, Michael Fries, a state prisoner proceeding pro se and in forma pauperis, filed

18   this civil rights action pursuant to 42 U.S.C. ' 1983. On January 2, 2019, Plaintiff filed a motion

19   seeking the appointment of counsel which was denied without prejudice. (Docs. 13, 14.) On

20   February 22, 2018, Plaintiff filed a motion objecting to the order denying his motion to appoint

21   counsel, which is construed as a motion for reconsideration. (Doc. 15.)

22          Federal Rule of Civil Procedure 60(b)(6) allows the Court to relieve a party from an order

23   for any reason that justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable remedy

24   to prevent manifest injustice and is to be utilized only where extraordinary circumstances . . .”

25   exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and

26   citation omitted). The moving party “must demonstrate both injury and circumstances beyond his

27   control . . . .” Id. (internal quotation marks and citation omitted). Further, Local Rule 230(j)
     requires, in relevant part, that Plaintiff show “what new or different facts or circumstances are
28
                                                         1
 1   claimed to exist which did not exist or were not shown upon such prior motion, or what other

 2   grounds exist for the motion,” and “why the facts or circumstances were not shown at the time of

 3   the prior motion.”

 4          “A motion for reconsideration should not be granted, absent highly unusual

 5   circumstances, unless the district court is presented with newly discovered evidence, committed

 6   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

 7   raise arguments or present evidence for the first time when they could reasonably have been

 8   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 9   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

10   original). Plaintiff has not shown any new or different facts or circumstances, newly discovered

11   evidence, or an intervening change of law to support his motion. Plaintiff contends that he needs

12   an attorney as he has not graduated from any school and suffers from Asperger’s Syndrome.
     While this assertion may be valid, it does not show that the Magistrate Judge’s denial without
13
     prejudice of Plaintiff's motion for counsel to be appointed was clearly erroneous.
14
            Further, the Magistrate Judge was correct that Plaintiff does not have a constitutional right
15
     to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); the
16
     Court cannot require an attorney to represent Plaintiff pursuant to 28 U.S.C. ' 1915(e)(1),
17
     Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296, 298
18
     (1989), and exceptional circumstances are not present at this time for the Court to seek the
19
     voluntary assistance of counsel pursuant to section 1915(e)(1), Rand, 113 F.3d at 1525.
20
     Plaintiff’s trepidation with pursuing this case on his own, while understandable, is not sufficient
21
     grounds for reconsideration of the Magistrate Judge’s order denying appointment of counsel
22
     without prejudice. Further, nothing in the Magistrate Judge’s order, nor this order, prohibits
23
     Plaintiff from attempting to secure counsel on his own. Finally, while the Court wishes it were
24
     able to appoint counsel for all indigent pro se litigants who desire representation, unfortunately,
25
     there simply is a dearth of attorneys who are willing to be so appointed.
26
            In accordance with the provisions of 28 U.S.C. ' 636(b)(1)(C) and Local Rule 303, this
27
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28
                                                        2
 1   Court finds the Magistrate Judge’s order denying Plaintiff's request for appointment of counsel

 2   that issued on June 22, 2017 (Doc. 33), to be supported by the record and proper analysis.

 3   Plaintiff may have been planning for any appointed counsel to draft a first amended complaint in

 4   response to the First Screening Order. (Doc. 11.) Thus, an extension of time for filing a response

 5   to the First Screening Order will be granted.

 6          Accordingly, Plaintiff’s motion, filed February 22, 2019 (Doc. 15), for reconsideration of

 7   the Magistrate Judge’s order denying Plaintiff's motion for counsel to be appointed in this case is

 8   HEREBY DENIED and any objections therein are HEREBY OVERRULED. Plaintiff is

 9   granted an extension of thirty (30) days from the date of service of this order to file a first

10   amended complaint or other response to the First Screening Order.

11
     IT IS SO ORDERED.
12
        Dated:     March 13, 2019                            /s/ Lawrence J. O’Neill _____
13
                                                     UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
